—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rivera, J.), rendered September 10, 1997, convicting her of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*601The defendant’s claims regarding certain comments made by the prosecutor during summation are for the most part unpreserved for appellate review (see, CPL 470.05 [2]; People v Tevaha, 84 NY2d 879, 881; People v Balls, 69 NY2d 641; People v Scotti, 220 AD2d 543). In any event, most of the comments constituted a legitimate response to the defense counsel’s summation (see, People v Griffith, 231 AD2d 530; People v Rawlings, 144 AD2d 500; People v Miller, 143 AD2d 1055), and none of the remarks was so prejudicial as to deprive the defendant of a fair trial (see, People v Galloway, 54 NY2d 396).
The court considered appropriate factors in imposing sentence (see, People v Barnes, 219 AD2d 527; People v Jackson, 208 AD2d 862, 863), and we find no basis for reducing the sentence (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Santucci, Altman and Friedmann, JJ., concur.